[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 527 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 529 
The misnomer of the appellant claimed by the counsel was no ground for the dismissal of the writ. (Code, § 173.) The defendants had appeared and made return of all the proceedings required by the writ, and the variance in the name of the corporation was rightly disregarded. It is not material to inquire whether the common council had power to adopt a site and erect a hall for the use of the city or not, for if it had such power, it was still competent for the legislature to substitute another agency for that purpose. The question in the case is whether chap. 219, vol. 1, 562, Laws of 1872, is a constitutional and valid statute. It is insisted that sections 3 and 4 of the act are not so, and that if not, no part of the act can be executed, and the entire act is therefore a nullity. Section 3 provides that the commissioners who were to be appointed by the mayor shall select as a site for said city hall, either the piece of land owned by said city in the rear of the court-house in said city, or some other piece of land in said city which said commissioners may deem suitable. That they shall make a certificate stating the site so selected by them, and containing an accurate description thereof, which shall be signed by them, or a majority, and acknowledged and recorded, as deeds of real estate are required to be, in the office of the clerk of Monroe county; and further, that if the site selected shall be a piece of land owned by the city, the commissioners shall transmit to the common council of the *Page 530 
city their certificate, and that the common council shall within two weeks after its receipt pass an ordinance setting apart in perpetuity for the said city hall the site so selected. Section 4 provides that upon the site so selected the commissioners shall cause to be erected, etc., and ready for use said building, etc. Other sections of the act provide for raising money to enable the commissioners to perform the duties enjoined. No provision is made by the act for compensation to the owner of the land selected, and for this reason it is insisted that sections 3 and 4 violate section 7, art. 1 of the Constitution, and are void for that reason. The argument is that section 3 authorizes the commissioners to select any piece of land in the city limits for the site, and that under this power they may select land not owned by the city, and that section 4 requires them to erect the building upon the site selected. That in case of the selection of a site not owned by the city, the act authorizes the land so selected to be taken for public use without making compensation. It is true that, in case of such a selection, and the owner was unwilling devote it to the public for that purpose, the commissioners could go no further. In that event, the act would have been fatally defective, and nothing more could have been done under it until provision for compensation was made by the legislature. But such a selection was not made. The commissioners did in fact select a piece of land owned by the city, and no question is or can be made but that this land may be used for the purpose of the act in the absence of any provision for compensation. (Darlington v. The Mayor, 31 N.Y., 164.) It follows that, in the event which has actually happened, the act may be completely executed without any violation of the section of the Constitution above referred to, or any further action by the legislature. Under these circumstances, sections 3 and 4 of the act cannot be held unconstitutional or the act defective.
It is also insisted that the title of the act does not comply with the requirement of section 16, article 3 of the Constitution. That section provides that no private or local bill which may be passed by the legislature shall embrace more than one subject, *Page 531 
and that shall be expressed in the title. The act in question is local, and therefore void, unless the title conforms to the requirements of this section. The title is as follows: "An act in relation to the erection of public buildings for the use of the city of Rochester." The objection is that by it no reference is made to procuring sites for such buildings. But buildings can no more be erected without sites than without materials or means to defray the expense. All these are details, and no reference thereto in the title is required. The act in all its parts may and will, with the site selected, be fully executed without any violation of the Constitution.
The judgment appealed from must be affirmed.
All concur.
Judgment affirmed.